Judge BLOMMERS
(concurring/dissenting in part):
From my review of the record, I cannot conclude that the military judge’s ruling admitting the photographic evidence in question (exhibit depicting the victim’s exposed skull) constitutes abuse of discretion. United States v. Abel, 469 U.S. 45, 54-55, 105 S.Ct. 465, 470, 83 L.Ed.2d 450 (1984); United States v. Mukes, 18 M.J. 358 (C.M.A.1984); United States v. Knudson, 4 U.S. C.M.A. 587, 16 C.M.R. 161, 180 (1954) (Judge Latimer, dissenting). As the majority opinion notes, the military judge in his ruling on this and three other photographic exhibits indicated they would be relevant in establishing one of the sentencing aggravation factors the Government would be required to prove before a capital sentence could be imposed. See R.C.M. 1004(c)(7)(I). It appears to me that this was the basis relied upon for admission of the exposed skull exhibit. However, as was the case with the exhibit depicting the victim’s neck cavity, the exposed skull exhibit was likewise relevant as to the issues of intent and premeditation. See United States v. Benford, 27 M.J. 518 (N.M.C.M.R.1988). I question whether evidence relevant only to a sentence aggravation factor would be admissible before findings. See R.C.M. 1004(b)(2).
In my view, the principle underlying the Teeter-Dodson-Hubbard trilogy is that an *1036accused cannot be convicted twice for the murder of a single person. To do otherwise, the Court in Teeter stated, “would leave appellant in the somewhat anomalous position of being convicted of two separate murder charges for one slaying.” United States v. Teeter, 16 M.J. 68, 72 (C.M.A. 1983). Or, as Chief Judge Everett expressed it in Hubbard:
We have held previously that, if the same homicide is the subject of findings of premeditated murder and felony murder, one should be set aside. United States v. Teeter, 16 M.J. 68 (CMA 1983). Clearly, that principle applies where, as here, there are convictions of unpremeditated murder and felony murder.
United States v. Hubbard, 28 M.J. 27, 34 (C.M.A.1989) (emphasis added). There is only one murder conviction in this case. We found nothing wrong with the manner in which the Government elected to frame the murder charge. When the ink dries on the final court-martial order, the record should fairly characterize the full extent of the appellant’s criminal acts. I would not disturb the approved findings of guilty.